Citation Nr: 0806815	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-08 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from a December 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, there is insufficient competent medical 
evidence to decide the claim.  However, the veteran is 
entitled to a VA examination.  The record contains lay 
statements from the veteran's wife and daughters that recount 
the veteran's history of hearing impairment. VA treatment 
records indicate the veteran was fitted for a hearing aid, 
although no audiometric data is noted.  The veteran had 
normal hearing at enlistment.  His hearing was not tested at 
separation from active duty.  While on active duty, he served 
in a hostile acoustic environment.  This fact is supported by 
the veteran's MOS of rifleman and buddy statements that 
attest to regular exposure to tank and small arms fire 
without any hearing protection. 

Since there has been no VA examination to establish a current 
diagnosis or etiology of any hearing loss, an examination 
should be scheduled.  The appellant is hereby notified that 
it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2007). 

Accordingly, the case is REMANDED for the following action:


1.  Schedule the veteran for a VA 
audiology examination to ascertain the 
nature and etiology of his symptoms.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
If a diagnosis is made, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the hearing loss is the 
result of a hostile acoustic environment 
in service.  The examiner should provide a 
complete rationale for each opinion.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the benefit is 
not granted, furnish the veteran and his 
representative with a supplemental 
statement of the case and afford an 
opportunity to respond before returning 
the record to the Board for future review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



